 Case 2:10-cr-20216-JTF Document 224 Filed 06/22/20 Page 1 of 3                     PageID 487




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA,                       )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )            No. 2:10-cr-20216-JTF
                                                )
JERRY HUDDLESTON.                               )
                                                )
               Defendant.                       )


           GOVERNMENT’S SUPPLEMENTAL RESPONSE IN OPPOSITION
           TO DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE




       The United States files the following supplemental response to defendant Huddleston’s

motion for compassionate release:

       The Government received the following documents after filing its initial response on to

Defendant’s motion for compassionate release:

               1.   Sentencing Computation Data;
               2.   BOP Health Services Clinical Encounter-Administrative note;
               3.   Request for Administrative Remedy;
               4.   BP-229 Response to Request for Administrative Remedy;
               5.   Inmate Discipline Data;
               6.   Inmate Request to Staff for Compassionate Release; and
               7.   BOP Covid-19 Compassionate Release-Direct Home Detention Review

The Government would submit of particular relevance are the sentencing computation records, the

medical records and the disciplinary records.

       The sentencing computation data (attachment A), shows the defendant has completed 42.6

percent of his sentence and has a statutory release date of 01-09-2033; a two thirds release date of

07-25-2027; and a full term expiration date of 10-12-2035.
 Case 2:10-cr-20216-JTF Document 224 Filed 06/22/20 Page 2 of 3                       PageID 488



        The medical records (attachment B) contain medical evaluations and treatments and are

listed in reverse order (the most recent encounter first). The first document in his medical records,

indicate he was issued two inhalers on 06-01-20.

        The second document is a clinical encounter on 01-13-20. He reports no physical ailments.

He specifically indicates in regards to his childhood asthma that he grew out of it and is doing

well. He denies night asthma symptoms, having a cough, chills, wheezes, fever, or chest tightness.

His results on all examines is normal. He was issued two inhalers to use “as needed” and topical

cream for a rash.

        The third documented clinical encounter is on 10-11-19, for a complaint of eye pain.

        The last document is dated 09-16-19, in which he was assessed after he was subdued after

refusing to remove barricades he placed on his cell door and covered the cell window. No injury

was documented. The Government would submit that the records reflect defendant’s asthma is

mild at best, he appears to be in good health and his medical needs are being seen to by trained

medical personal.

        The discipline records that are included in this filing (Attachment E) are of note and support

the government’s position that the defendant is a danger to the community. The defendant has been

sanctioned multiple times since his incarceration. The infractions include: refusing to obey orders,

fights, possession of a weapon (shank), threats of bodily harm incidents, possession of razors and

slipping his restraints.




                                                  2
 Case 2:10-cr-20216-JTF Document 224 Filed 06/22/20 Page 3 of 3                     PageID 489




                                           Conclusion

        Huddleston’s motion for this Court to order his release should be denied.


                                                     Respectfully submitted,

                                                     D. MICHAEL DUNAVANT
                                                     UNITED STATES ATTORNEY

                                                     By: s/Lorraine Craig
                                                     Lorraine Craig
                                                     Assistant United States Attorney
                                                     167 N. Main, Suite 800
                                                     Memphis, Tennessee 38103
                                                     (901) 544-4231

                              CERTIFICATE OF SERVICE

       I, Lorraine Craig, Assistant United States Attorney for the Western District of Tennessee,

hereby certify that a copy of the foregoing has been sent to Defendant via U.S. Mail.

This date: June 22, 2020


                                             By:     s/Lorraine Craig
                                                     Assistant United States Attorney




                                                3
